Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “a spout where the raw liquid that has flowed through the raw liquid introduction path reaches” of Claim 1 would have a better form if amended to be “a spout where the raw liquid that flows through the raw liquid introduction path reaches”.

Appropriate correction is required.

Claim interpretation
(1) The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-a. The “heating device” in claim 1, because of the generic placeholder “device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
-b. The “heating device” of claim 1 will be examined inclusive of known structural term, such as a heater.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(2) In regards to the “An acrylic vaporizer” of claim 1,
The applicants’ specification discloses “The present invention generally relates to a technique for vaporizing an acrylic resin raw material”, see the paragraph [0001] of the published instant application. Therefore, the claimed “acrylic vaporizer” appears to define a vaporizer for vaporizing an acrylic resin raw material, thus, “acrylic” is considered to merely define a material being vaporized in the vaporizer, in other words, use of the vaporizer in order to vaporize either acrylic resin raw material or non-acrylic resin raw material, such as metal raw material, does not determine patentability of the vaporizer itself, thus the term does not add a patentable weight to the claimed apparatus, see the MPEP citation below. 


Similarly, the “acrylic resin film” of Claim 1 is a product produced by the vaporizer, thus forming either acrylic resin film or non-acrylic resin film by the vaporizer, does not determine patentability of the vaporizer itself, thus the term does not add a patentable weight to the claimed apparatus, see the MPEP citation below. 
Consequently, when an apparatus of a prior art is capable of forming a film on a substrate, the apparatus is sufficient to meet the claimed requirement.

(3) In regards to the “fine droplets of the raw liquid” of Claim 1,
The “fine” is a relative term, thus it will be examined inclusive a relatively smaller size, such as micrometer smaller than meter.

(4) In regards to the “support member” in “wherein the flow resistant part is disposed on a support member provided in the interior of the raw liquid introduction path” of Claim 5,
The applicants’ specification discloses “a part of the raw liquid introduction path 6 having a reduced inner diameter smaller than an outer diameter of the flow resistant part 7 is used as a support member, the flow resistant part 7 is arranged on the support member in a manner such that the flow resistant part 7 is prevented from falling”, see the paragraph [0049].
Consequently, the “support member” will be examined accordingly.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 2 recites “the ceiling of the sealed container”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “a ceiling of the sealed container”.

(2) Claim 4 recites “flow resistant part having a rod shape” is not clear. Does the “a rod shape” of claim 4 is different from the “rod shape” of claim 1? Or not?
It is respectfully requested that it would have a better form if amended to be “an outer diameter of the flow resistant part” by removing the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 5372754, hereafter ‘754) in view of Forrest et al. (US 20090280247, hereafter ‘247).
Regarding to Claim 1, ‘754 teaches:
A tank-like reservoir T containing liquid feedstock, a liquid mass flow controller LC, a liquid feedstock feeding pipe 6, a vaporizer/feeder 1, and CVD apparatus (Fig. 1, lines 35-38 of col. 4, note, from the tank to an inside of the vaporizer, a liquid introduction path is formed and a film is formed in the CVD apparatus, see also the 
As to the mist nozzle 3, the carrier gas C kept at a specified pressure by the pressure regulator 5b is fed into the outside nozzle 3b (Fig. 2, lines 45-47 of col. 5, the claimed “a carrier gas introduction path configured to supply a carrier gas to the spout”);
The main vaporizer unit (2) has an evaporation space (ES) where mist (MM) of the liquid feedstock mixed with carrier gas jetted out of the mist nozzle (3) is vaporized (lines 60-63 of col. 2, note see also a diameter of a mist particle, lines 56-57 of col. 5, thus it is a fine droplet, see the claim interpretation above, the claimed “a sealed container having an internal space in which fine droplets of the raw liquid and the carrier gas are discharged through the spout”);
A heating cylinder 2a in an innermost position, a heater 2b enclosing the heating cylinder 2a (line 67 of col. 4 to line 1 of col. 5, note the mist is vaporized by contacting the cylinder 2a, the claimed “a vaporization plate disposed in the internal space, and disposed to be in contact with the fine droplets of the raw liquid; a heating device for heating the vaporization plate”);
A gas discharging pipe 8 is fixed on the outlet flange 2e (lines 7-8 of col. 5, note a gas by vaporizing the mist flows to the CVD apparatus through the pipe 8, the claimed “and a source gas supply pipe through which a source gas generated by the fine droplets being in contact with the vaporization plate heated by the heating device flows, and the source gas is a gas of the raw liquid”).

‘754 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein a flow resistant part having a rod shape is disposed in the raw liquid introduction path, and a conductance of the raw liquid introduction path with respect to the raw liquid is reduced by flowing the raw liquid through a gap between the flow resistant part and a wall surface of the raw liquid introduction path.

‘247 is analogous art in the field of vapor deposition (abstract). ‘247 teaches a stopper head 112, an actuator rod 113 ([0073]), and When the stopper head 112 is positioned near or partially within the outlet 116, gas flow through the source cell 110 and outlet 116 will be restricted. Positioning the stopper head 112 away from the outlet 116 a sufficient distance will allow the maximum flow possible for the barrel 110 ([0083], see also Figs. 11-13).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a rod shape stopper, into the liquid introduction path of ‘754, for the purpose of providing on/off control in the nozzle portion inside the vaporizer and also providing pressure control in the nozzle portion.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘754 and ‘247, as being applied to the claim 1 rejection above, further in view of Tanaka et al. (US 20100186673, hereafter ‘673).
Regarding to Claim 2, ‘754 teaches:
Fig. 2 of ‘754 shows a portion of the pipe 3a protruding into the vaporizer (the claimed “further comprising: a raw liquid introduction pipe provided in the sealed container”).

The protruding portion of the pipes 3a and 3b also can be interpreted as a nozzle device, but for the purpose of simplicity of the rejection by one to one matching, the examiner will interpret that ‘754 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: and a nozzle device provided on a wall surface facing the internal space of the sealed container, wherein the raw liquid introduction path is formed of connecting a first liquid introduction hole provided in the raw liquid introduction pipe, a second liquid introduction hole provided in the ceiling of the sealed container, and a third liquid introduction hole provided in the nozzle device, and the flow resistant part is disposed in an interior of at least one of the first to the third liquid introduction holes.

 ‘673 is analogous art in the field of vaporizer (title). Fig. 2 of ‘673 shows a liquid material introduction path is formed by connecting holes of multiple blocks, see the fine hole 82 serving as a narrow flow path, in other words, connecting a hole in the material 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the liquid introduction path of ‘754 formed by the pipes 3a, 3b, to be an assembly formed by connecting multiple blocks having holes, for the purpose of maintenance performance by easy assembly and disassembly of multiple blocks.
Further MPEP clearly guides it has been held by the courts that a change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final applications, see MPEP 2144.04

Regarding to Claim 3,
‘754 is silent about the “wherein the flow resistant part is divided into at least two”.

However, as discussed in the claim 2 rejection above, the introduction path can be formed by multiple blocks, therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have separated single rod shaped stopper, into two rod shaped stopper, for the purpose of providing on/off control and also providing pressure control in each portion of the multiple blocks.


Regarding to Claim 4,
Figs. 11-13 of ‘247 shows the stopper head 112 and actuator rod 113 have an outer diameter smaller than an inner diameter of the introduction path, thus in the combined apparatus of ‘754 and ‘247 would have a smaller diameter, for the purpose of flowing the material (the claimed “wherein an outer diameter of the flow resistant part having a rod shape is smaller than an inner diameter of the raw liquid introduction path”).

Regarding to Claim 5,
Fig. 12 of ‘247 shows the shell 111 has a diameter smaller than a diameter of the head 112, thus the head falls out of the shell, thus, the imported stopper of ‘247 would have similarly disposed on a reduced portion of the introduction path of ‘754, see the claim interpretation above (the claimed “wherein the flow resistant part is disposed on a support member provided in the interior of the raw liquid introduction path”).
Further, as discussed in the claim 2 rejection above, through teaching of ‘673, the introduction path of ‘754 is modified to have multiple blocks, such as pipe 40, introduction head 86, nozzle main body 80, and unlabeled block attached on the body 80, thus, the imported stopper of ‘247 is applied by passing through the holes of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718